8 Ariz. App. 571 (1968)
448 P.2d 415
Ruth NOSAL, Appellant,
v.
Robert D. COLLETT and Jane Doe Collett, husband and wife, Appellees.
No. 1 CA-CIV 592.
Court of Appeals of Arizona.
December 16, 1968.
Rehearing Denied January 17, 1969.
Review Denied March 11, 1969.
Otto H. Linsenmeyer and Gerald G. Eastman, Phoenix, for appellant.
Beer & Kalyna, by William F. Lee, Phoenix, for appellees.
PER CURIAM.
This is an opinion and order granting rehearing. A rereading of Miller v. Corning Glass Works, 102 Ariz. 326, 429 P.2d 438 (1967), has convinced the two judges who had concurred in the majority opinion previously released, 446 P.2d 950, that their decision is not the law of this state. Miller flatly holds that an affidavit on information and belief, filed to correct deficiencies in an affidavit pertaining to substituted service, is ineffective. (102 Ariz. 330, 429 P.2d 438.) The strict construction accorded Rule 4(e), as amended, Rules of Civil Procedure, 16 A.R.S., by this decision of our Supreme Court would indicate that it would give similar treatment to the requirements of the subject statute (A.R.S. § 28-503). A unanimous court now believes that the dissenting opinion of Chief Judge Hathaway, appended to the opinion previously released, correctly states the law of this jurisdiction.
Accordingly, the motion for rehearing is granted and the judgment of the trial court is affirmed.
NOTE: This cause was decided by the Judges of Division Two as authorized by A.R.S. § 12-120, subsec. E.